203 F.3d 519 (7th Cir. 2000)
THOMAS KELLY and JONATHAN PRISK,    Plaintiffs-Appellants,v.UNITED STATES ENVIRONMENTAL PROTECTION AGENCY, Defendant-Appellee.
No. 99-2496
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 7, 2000Decided February 10, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 98 C 655-S--John C. Shabaz, Chief Judge.
Before POSNER, Chief Judge, and ROVNER and EVANS,  Circuit Judges.
EVANS, Circuit Judge.


1
A man's home may be his  castle, but our society has come to realize that  just how an individual property owner uses shared  resources such as water, air, and soil affects  the rest of the community. Several laws  protecting these resources have been enacted, and  one of them, the Clean Water Act, is designed to  protect this country's dwindling wetlands, a  vital part of the ecosystem that purifies the  water, helps control flooding, produces food, and  provides habitat for birds, fish, animals, and  plants. The appellants attempt to trivialize this  natural resource and the law that safeguardsit,  but they offer no coherent rationale why they  should get out from under a small sanction  imposed upon them for violating the Clean Water  Act.


2
Thomas Kelly owns property adjacent to Lake  Koshkonong in Jefferson County, Wisconsin. Lake  Koshkonong is part of the Rock River, which  eventually empties into the Mississippi River.  Kelly's property includes a 3.5-acre "swale," or  low-lying marsh. The marshy area performs several  ecological functions: absorbing nutrients and  purifying the water; allowing a variety of trees  and plants to grow; and providing food and  shelter for herons, kingfishers, muskrats,  pheasants, rabbits, squirrels, red foxes, snipes,  ducks, geese and their goslings.


3
Kelly, though, was more interested in making a  buck than saving a duck. He bought the property  with the aim of turning it into a subdivision. He  built a road, extended utilities, cut down trees,  cleaned up garbage, obtained a permit from the  county to riprap the shoreline and fill in part  of the property, and began filling in the swale.  Dale Pfeiffle of the Army Corps of Engineers  visited the property in August 1990, observed  fill in about 30 percent of the swale, and took  note of the land's wetland characteristics.  Pfeiffle told Kelly that, in addition to the  county permit, he needed a federal permit to  discharge fill material into the swale. Later, an  application for a permit was mailed to Kelly. Kelly consulted an attorney, who told him he  didn't need permission from the feds to continue  his development of the land. This was bad advice.  Kelly continued filling in the swale without  bothering to get a permit. By the time Pfeiffle  returned to the property in September 1990,  almost 90 percent of the swale contained fill  material. Finding that Kelly violated the Clean  Water Act by filling in a wetland without a  permit, the EPA ordered him to remove the fill  and restore the swale to its prior condition. No  fine was ordered, and Kelly complied. A friend of  his, Jonathan Prisk, did some of the restoration  work.


4
Flooding in the summer of 1993 left brush and  root stumps on Kelly's land. He burned what he  could and decided to bury the rest. He hired  Prisk to dig pits in the swale, bury the debris,  and level things off. Prisk asked if a permit was  required and suggested burying the debris upland  away from the swale, but Kelly told him, in  effect, "Don't worry; be happy." This, too, was  bad advice. On January 28 and February 1, 1994,  Prisk used a backhoe to dig eight pits in the  swale, deposit brush, and then cover the pits.  William Meyer of the Army Corps of Engineers  visited the property on February 1 and saw what  Prisk was doing. Meyer and the EPA's Gregory  Carlson visited the property again a few days  later and observed eight covered pits, large ruts  in the soil resembling tire tracks, and clots of  earth bereft of vegetation. Carlson estimated  that the fill activities had disturbed two of the  swale's 3.5 acres and that 800 cubic yards of  fill had been dumped in the swale.


5
The EPA sought a $6,000 administrative penalty  against Prisk and a $4,000 administrative penalty  against Kelly for violating the Clean Water Act  by filling in a wetland. An administrative  hearing was held in 1996 at which Pfeiffle,  Meyer, Carlson, Kelly, and a local sportsman  named Richard Persson testified. (Prisk did not  attend but was represented by his lawyer, who  also was representing Kelly.) In August 1998  David A. Ullrich, EPA's acting regional  administrator at the time, assessed the requested  $4,000 penalty against Kelly and lowered Prisk's  penalty to $3,000 because he was viewed as the  least culpable of the two. Kelly and Prisk  appealed to the district court, but the EPA's  decision was upheld.


6
We review de novo a district court's decision  to affirm the decision of the EPA's regional  administrator. See Mahler v. U.S. Forest Service,  128 F.3d 578, 582 (7th Cir. 1997). No court will  set aside civil penalties assessed by an agency  "unless there is not substantial evidence in the  record, taken as a whole, to supportthe finding  of a violation." 33 U.S.C. sec. 1319(g)(8).  Evidence is substantial if a reasonable mind  might accept it as adequate to support a  conclusion. Hoffman Homes, Inc. v. EPA, 999 F.2d 256, 261 (7th Cir. 1993).


7
Congress enacted the Clean Water Act "to  restore and maintain the chemical, physical, and  biological integrity of the Nation's waters." 33  U.S.C. sec. 1251(a). The Act prohibits  discharging pollutants into navigable waters  without a permit from the Army Corps of  Engineers. 33 U.S.C. sec.sec. 1311(a), 1344,  1362(6), (7) and (12). Pollutants include dredged  spoil, biological materials, rock, and sand. 33  U.S.C. sec. 1362(6). Navigable waters include  wetlands, 33 C.F.R. sec. 328 (see also United  States v. Riverside Bayview Homes, Inc., 474 U.S. 121, 132-35 (1985); Solid Waste Agency of N. Cook  Co. v. U.S. Army Corps of Eng'rs, 191 F.3d 845,  851 (7th Cir. 1999); Village of Oconomowoc Lake  v. Dayton Hudson Corp., 24 F.3d 962, 964 (7th  Cir. 1994)), which are "those areas that are  inundated or saturated by surface or ground water  at a frequency and duration sufficient to  support, and that under normal circumstances do  support, a prevalence of vegetation typically  adapted for life in saturated soil conditions."  33 C.F.R. sec. 328.3(b).


8
Kelly and Prisk argue that because they did not  knowingly violate the law they did not violate  the law. This argument fails for at least three  reasons.


9
First, although Kelly and Prisk's brief makes  scattered references to not knowingly violating  the statute, it fails to explain their argument  that knowledge is required for a violation.  Undeveloped arguments are waived. See JTC  Petroleum Co. v. Piasa Motor Fuels, Inc., 190 F.3d 775, 780-81 (7th Cir. 1999); United States  v. Watson, 189 F.3d 496, 500 (7th Cir. 1999).


10
Second, nothing in the statute makes good faith  or a lack of knowledge a defense. Negligence or  knowledge is expressly required to trigger the  statute's criminal penalties, 33 U.S.C. sec.  1319(c), but no such requirement exists for civil  or administrative penalties, 33 U.S.C. sec.  1319(d) and (g). Civil liability under the Clean  Water Act, therefore, is strict. See United  States v. Winchester Mun. Util., 944 F.2d 301,  304 & n.1 (6th Cir. 1991); United States v. Texas  Pipe Line Co., 611 F.2d 345, 347 (10th Cir.  1979); United States v. Earth Sciences, Inc., 599 F.2d 368, 374 (10th Cir. 1979); Minnehaha Creek  Watershed Dist. v. Hoffman, 597 F.2d 617, 627  (8th Cir. 1979).


11
Third, even if knowledge was required for a  violation, the run-in with the feds in 1990 made  Kelly (who was ordered to undo the damage) and  Prisk (who did some of the actual work of undoing  the damage) aware that putting material in the  swale was a no-no. Their sob story about being  ignorant of the federal regulations might have  been credible the first time, but they obviously  chose with, at best, their eyes wide shut, to  disregard the law the second time around.


12
Kelly and Prisk also suggest that they did not  violate the law because stuffing dead vegetation  in the swale caused no environmental harm. Again,  there is evidence that their actions caused some  damage. But, again, they miss the larger point:  The Clean Water Act does not forbid all filling  of wetlands--it forbids the filling of wetlands  without a permit. "The permit process is the  cornerstone of the . . . scheme for cleaning up  the nation's waters." United States v. Huebner,  752 F.2d 1235, 1239 (7th Cir. 1985) (internal  quotations omitted). The purpose of requiring  federal approval beforehand is to prevent or  minimize aquatic damage. Kelly's actions might  well have received federal approval. (In fiscal  year 1994, for example, less than 1 percent of  permit applications were denied. See U.S.  Environmental Protection Agency, Facts about  Wetlands, (revised May 25, 1999),<http:// www.epa.gov/owow/wetlands/fact/facts5.html>.) The  problem is that Kelly never allowed the process  to work. Driving a car without a license is not  necessarily dangerous, but it is illegal.  Likewise, digging eight pits in a marsh might not  cause massive environmental trauma, but doing so  without a permit violates the Clean Water Act.


13
There is substantial evidence in the record  that the fill placed in the swale was a  pollutant, that the swale was a wetland, that  Kelly and Prisk did not have a permit, and  therefore that the two men violated the Clean Water Act.


14
Kelly and Prisk also contend that the amount of  the civil assessments were too high and  retaliatory. But we will not set aside civil  penalties assessed by the Agency unless they  constitute an abuse of discretion. 33 U.S.C. sec.  1319(g)(8). An abuse of discretion by an agency  involves a decision made without a rational  explanation, a decision that departs from  established policies, or a decision that rests on  an impermissible basis. See Osuch v. INS, 970 F.2d 394, 396 (7th Cir. 1992).


15
Factors that influence the amount of the  penalty include the nature of the violation,  circumstances of the violation, extent of the  violation, gravity of the violation, the  violator's ability to pay, any prior history of  such violations, the degree of culpability,  economic benefits resulting from the violation,  and such other matters as justice may require. 33  U.S.C. sec. 1319(g)(3). The EPA took these  considerations into account, noting that  protecting wetlands is important, that violating  the Clean Water Act is serious, that Kelly and  Prisk knew about the law because of the 1990  incident, and that Kelly was more culpable than  Prisk because he owned the land and directed the  violations. The EPA also said deterrence was  appropriate in this case because 100 of Kelly's  neighbors had signed a petition saying they  supported what he had done. Civil penalties under  the Clean Water Act are intended to punish  culpable individuals and deter future violations,  not just to extract compensation or restore the  status quo. Tull v. United States, 481 U.S. 412,  422-23 (1987).


16
Kelly and Prisk suggest that the fines were out  of proportion to the environmental damage caused.  They are wrong, for the fines actually were quite  modest. The EPA could have sought civil penalties  up to $25,000 per day of violation. 33 U.S.C.  sec. 1319(d). Instead, the EPA chose to assess  administrative penalties, where the maximum fine  was $10,000 each. 33 U.S.C. sec. 1319(g)(2)(A).  The $4,000 civil assessment against Kelly and the  $3,000 assessment against Prisk were well within  the statute's monetary range.


17
Kelly and Prisk complain that the lack of  discovery allowed in these proceedings precluded  them from showing that the EPA was retaliating  against them. But there is no constitutional  right to pretrial discovery in administrative  proceedings. Silverman v. Commodity Futures  Trading Comm'n, 549 F.2d 28 (7th Cir. 1977). The  Administrative Procedure Act contains no  provision for pretrial discovery in the  administrative process and the Federal Rules of  Civil Procedure do not apply to administrative  proceedings. Id. However, Kelly and Prisk could  have investigated the government's motives by  cross-examining witnesses during the  administrative hearing, by requesting government  documents under the Freedom of Information Act,  or by filing suit against the government.


18
What Kelly and Prisk hoped to uncover is a  mystery, though, because their accusations of  retaliation make no sense. They say there is  something sinister about the fact that the EPA's  enforcement actions did not begin until September  1994, shortly after Kelly called the Army Corps  of Engineers about getting a permit and 7 months  after the violations occurred. Kelly could be  fined for what he did in February regardless of  whether he got a permit in September. Seeking modest fines against individuals who twice defied  the law sounds to us not like retaliation, but  like an agency that was--if anything, cautiously-  -carrying out its responsibilities.


19
Kelly and Prisk's last-gasp argument is that  the $7,000 in fines violated the "excessive  fines" clause of the Eighth Amendment. But we  can't say the fine is grossly disproportionate to  the gravity of the offense when Congress has made  a judgment about the appropriate punishment. See  United States v. Bajakajian, 118 S. Ct. 2028,  2037-38 (1998). The inherently imprecise decision  to fine Kelly and Prisk a total of $7,000 was not  grossly disproportionate to the violation of an  important environmental safeguard that could have  drawn a total fine of $100,000 ($25,000 civil  penalty multiplied by 2 days multiplied by 2  offenders).


20
Disliking a law may be the basis for a letter  to the editor, but it does not give one a license  to break the law nor does it create grounds for  an appeal. Kelly and Prisk might have argued that  the stumps and other rotting vegetation they were  burying in the wetland do not qualify as  pollutants. They might have argued that the land  was not a wetland in the first place. They might  have argued that finalizing the fine 4 years  after the violation was too late. They might have  argued that the agencies' expansive definition of  "waters of the United States" that are subject to  regulation is too broad. See United States v.  Wilson, 133 F.3d 251 (4th Cir. 1997). They might  have argued that the vegetation was somehow  incidental fallback from material they were  trying to remove from the area and thus not  subject to the regulation. See National Mining  Ass'n v. U.S. Army Corps of Eng'rs, 145 F.3d 1399, 1405 (D.C. Cir. 1998). We do not mean to  suggest that any of these arguments would have  been successful, but they surely would have stood  a better chance than the approach Kelly and Prisk  took on appeal. Their brief cited only three  cases and blithely declined to repeat issues it  claimed were contained in the record. Their  argument is essentially nothing more than a  diatribe against federal power under the Clean  Water Act. It has been unpersuasive. The judgment  of the district court upholding the penalties  assessed by the EPA is


21
AFFIRMED.